Action for specific performance of a contract which, among other things, provided for employment of respondent by appellant. Order, as resettled, denying appellant’s motion to dismiss the first cause of action set forth in the complaint, on the ground it fails to state facts sufficient to constitute a cause of action, affirmed, with ten dollars costs and disbursements, with leave to appellant to answer within ten days from the entry of the order hereon. No opinion. Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.